78 N.Y.2d 1058 (1991)
The People of the State of New York, Respondent,
v.
Raymond J. Somers, Appellant.
Court of Appeals of the State of New York.
Argued September 4, 1991.
Decided October 22, 1991.
Joseph J. Balok, Jr., Public Defender (John R. McGlenn of counsel), for appellant.
James T. Hayden, District Attorney, for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE and BELLACOSA. Judge HANCOCK, JR., dissents and votes to reverse, concluding that defendant preserved the constitutional issue whether the application of Penal Law §§ 40.15 and 25.00 unconstitutionally shifted the burden of proof to defendant, and that the trial court's charge to the jury failed to safeguard against the insanity affirmative defense statute impermissibly shifting to defendant the burden of disproving intent (see, People v Kohl, 72 N.Y.2d 191, 198-199).
Order affirmed. The issues sought to be raised by defendant are not preserved for this Court's review and, therefore, the Court cannot consider the merits.